Citation Nr: 1328431	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  10-06 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a left hand (left 
upper extremity ) disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to 
February 1994.
       
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2008 rating 
decision of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in Boise, Idaho.  The Denver RO has 
current jurisdiction.

The Board has considered documentation included in the 
Virtual VA system in reaching the determination below.  At 
present, the system contains VA treatment records that are 
not physically in the file, but that were considered by the 
RO in the last supplemental statement of the case.

In October 2012, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

In March 2013, the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDING OF FACT

A left hand disorder (left upper extremity) did not manifest 
in service and is unrelated to service, and a neurologic 
disorder was not manifest within one year of separation.


 



CONCLUSION OF LAW

A left hand disorder (left upper extremity) was not incurred 
in or aggravated by service, and an organic disease of the 
neurologic system may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2012).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated 
in August 2008 provided the Veteran with an explanation of 
the type of evidence necessary to substantiate his claim, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  That letter additionally provided him with 
information concerning the evaluation and effective date 
that could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Veteran that any 
additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records and post service 
treatment records have been obtained.  He has been afforded 
a VA examination for the claim on appeal.  

The Veteran was also afforded an opportunity to present 
testimony at a hearing before the Board.  During the 
hearing, the undersigned Veterans Law Judge (VLJ) who 
conducted the hearing clarified the issue on appeal, 
explained the concept of service connection, identified an 
evidentiary deficit, and suggested the submission of 
additional evidence to support the Veteran's claim.  The VLJ 
left the record open for a 60-day period following the 
hearing to allow for the submission of such additional 
evidence.  The actions of the VLJ supplement the VCAA and 
comply with any related duties owed during a hearing.  For 
all of these reasons, the Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  

The Board is further satisfied that the RO has substantially 
complied with its March 2013 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008) (finding that only 
substantial compliance, rather than strict compliance, with 
the terms of a Board engagement letter requesting a medical 
opinion is required).  As directed by the Board, the AOJ 
afforded the Veteran a VA examination for the claim on 
appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.  


Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, such as organic 
diseases of the nervous system, may be also be established 
on a presumptive basis by showing that it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 
3.309(a). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a disorder when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence 
to be made after the evidence has been admitted.")

The Veteran in this case has been diagnosed with severe left 
radial motor neuropathy, documented, for example, on VA 
examination in March 2013.  Thus, the question is whether 
his current disability is related to active service or 
events therein.  See 38 C.F.R. § 3.303. 

As for the in-service incurrence of the condition, 
initially, the Board notes that the Veteran does not claim 
that his left hand disorder is due to combat.  Therefore, 
the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are 
not applicable.  Rather, the Veteran contends that he 
injured his left arm during service when, in 1993, he fell 
down a metal ladder and hit his arm. 

The Veteran's service treatment records are devoid of any 
complaints, diagnoses, or treatment for any problem with the 
Veteran's left arm.  A fall from 1993 or any other time is 
not documented in the records.  On his separation 
examination in May 1992, the Veteran's upper extremities and 
neurologic system were normal. On the accompanying Report of 
Medical History, the Veteran did not indicate a history of 
any problem with this left hand.  He denied having swollen 
or painful joints, neuritis, and paralysis.

In a December 1998 post-service private treatment record, 
the Veteran reported difficulty extending his left wrist and 
fingers, and complained of twitching in the hand.  He 
reported to the provider that his difficulties dated back to 
June 1996.

In January 1999, the Veteran was seen for left upper 
extremity weakness and paresthesias with a history of 
perhaps a few years.  The examiner noted there was no known 
history of head, neck, or arm trauma.  He reported problems 
with his stomach stemming from the military, but made no 
mention of a fall or injury to the left arm.  He reported 
being employed as a checker at Safeway.  He was diagnosed 
with progressive weakness and paresthesias of the left upper 
extremity.  

In April 1999, the Veteran was seen by a neurologist for 
upper extremity weakness and paresthesias.  On examination, 
the physician noted an extra crease on the medial palm at 
the base of the hypothenar eminence of the left hand, which 
was not in place on the right.  The Veteran reported being 
told by his mother that he had some sort of asymmetric 
posturing of the left fifth digit at birth due to a lack of 
cartilage in the region.  On examination, the physician 
noted that his symptoms may be due to some congenital 
anomaly.

In June 1999, the Veteran sought treatment for weakness and 
reduced dexterity of the hand.  The physician noted that he 
had had detailed discussions with the Veteran's neurologist 
about the Veteran's symptoms, but that there was no 
neurological explanation for them.

In February 2007, the Veteran sought treatment for his left 
hand weakness.  He noted to have isolated left radial motor 
neuropathy.  The examiner noted that the Veteran had 
sustained work-related repetitive supination/pronation for a 
number a years, which may have predisposed him to the 
current problems.  The provider noted that radial neuropathy 
can also be caused by abnormal blood lead levels or by an 
injury to the elbow.

In October 2008, the Veteran recounted his fall in service 
to a VA provider.  He reported having pain after the fall, 
which resolved.  He stated that his present symptoms did not 
begin until 1996.

Also in October 2008, a lay statement from L.B. was 
received.  L.B. asserted that prior to military service, the 
Veteran did not have problems with his left hand.  His 
problems were noticed after his return.

In June 2009, additional lay statements were submitted by 
the Veteran's sister, mother, J.R., and J.K.  These 
statements were also to the effect that the Veteran did not 
display problems with his left hand until after his service 
in the Navy.

In October 2012, the Veteran testified that while in 
service, he missed a step on a ladder, and fell two stories, 
injuring his left elbow and hand.  Hearing Transcript, pp. 
7-8.  He stated he was given Ibuprofen but that the injury 
was not recorded.  Id.

In May 2013, a VA examination was conducted.  The examiner 
reviewed the claims file and examined the Veteran.  The 
Veteran reported that in 1993, he fell down a metal ladder 
about 20 feet.  He landed on his buttocks and hit his 
forearm, just below the elbow.  He recalled excruciating 
pain and difficulty bending his elbow.
He sought medical attention from the doctor in the ship, was 
told to take Motrin
and ordered back to work.  He reported that he had pain 
mostly in his hand and while bending his elbow with 
activities and while picking up heavy objects.  He stated 
that the pain subsided but did not resolve completely.

The examiner undertook an extensive review of the medical 
record and provided a recitation of the evidence.  She 
performed a neurological examination.  She diagnosed the 
Veteran with severe left radial motor neuropathy.  She 
concluded that this condition was less likely than not (less 
than 50 percent probability) incurred in or caused by the 
claimed in-service injury event, or illness.

As rationale, she stated that a review of the claims file 
showed the Veteran was evaluated in 1999 when he reported 
progressive weakness, especially with picking things up, 
grabbing, buttoning his shirts and even rolling up an 
electric car window.  The Veteran denied any history of 
head, neck or arm trauma.  He was diagnosed with partial 
left radial neuropathy at the time.  Based on clinical 
findings and nerve conduction/EMG study results, the Veteran 
has been found to suffer from isolated left radial motor 
neuropathy consistent with radial posterior interosseous 
syndrome, a nerve disorder in the elbow and upper arm that 
causes pain and hand and wrist weakness.  She noted that 
this condition involves compression of the radial nerve, 
particularly the posterior interosseous branch at the elbow 
or forearm by muscles or ligament-like tissues.  That nerve 
has no sensory component, thus, there is no numbness 
associated with it.

The examiner noted there is no documentation of a fall 
resulting left elbow/forearm injury while in service.  She 
found that for an injury resulting in a nerve damage of this 
severity, it would be expected for the Veteran to have acute 
as well as ongoing symptoms since the day of injury.  The 
Veteran had no complaints of left arm/hand symptoms at the 
time of discharge.   The examiner further noted that when 
the Veteran was examination in 1999 by a neurologist, it was 
noted that the most likely etiology of the Veteran's left 
radial nerve condition was repetitive forearm movement which 
was consistent with his job duties at Safeway where he 
worked as a checker.

The examiner concluded that although the Veteran reported 
trauma and pain while in the service, the current left hand 
condition secondary to nerve damage had an onset 
significantly later which would not be consistent with the 
natural history of this disorder.

On review of this report, the Board finds the May 2013 VA 
examination opinion is fully adequate for the purposes of 
adjudication and entitled to substantial probative weight.  
See Stefl, 21 Vet. App. at 123.   The examiner founded her 
opinion on an extensive examination of the claims file and 
of the Veteran, with reference to past and current 
diagnostic reports.  She accepted and discussed the 
Veteran's contentions of in-service symptoms in rendering 
her opinion, and explained the reasons for her conclusion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) 
(most of the probative value of a medical opinion comes from 
its reasoning).

The only other evidence of record supporting the Veteran's 
claim are his lay assertions, and those of his family and 
friends.  Lay witnesses are competent to testify as to their 
observations, but this testimony must be weighed against the 
other evidence of record.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran is competent to describe his symptoms in and 
since service, and to report any diagnosis told to him at 
the time.  His family and friends are competent to describe 
what they perceived prior to and after service.  However, 
all findings were normal at separation and the Veteran 
indicated on the contemporaneous report of medical history 
that he did not have and had never had problems with his 
left hand or left arm.  He specifically denied neuritis and 
paralysis.  Moreover, the conflict between the Veteran's 
current statements and his prior denials of left hand 
injuries, including in 1999, as well as his various 
assertions to medical providers that his condition did not 
arise until after service in 1996, establishes that the 
Veteran is an inconsistent historian.  The Board finds the 
contemporaneous statements including those made to health 
care providers to be more credible than those made during 
the course of an appeal for compensation.  See Pond v. West, 
12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest may affect the credibility of 
testimony); Fed. R. Evid. 803(4) (recognizing that 
statements made for the purpose of medical treatment 
generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) ('[R]ecourse to the [Federal] Rules [of Evidence] 
is appropriate where they will assist in the articulation of 
the Board's reasons.')).  The Board finds that the lay 
statements of in-service left radial motor neuropathy are 
not credible, and that the weight of the evidence indicates 
a lack of in-service left hand pathology during service or 
within one year of separation.

As to whether the Veteran and his family and friends are 
competent to opine that his left radial motor neuropathy is 
related to service, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).   
Here, the May 2013 VA examiner, after examining the Veteran 
and reviewing the claims file, opined that it was not likely 
("it is less likely than not") that the Veteran's left 
radial motor neuropathy was related to service.  She found 
that the Veteran's records do not suggest any in-service 
injury to the severity required to produce the current 
symptoms.  She noted that the record reflected other 
etiologies for the current condition, including the 
repetitive forearm movement required of the Veteran as a 
checker at Safeway.  She determined that the Veteran's left 
hand condition had an onset after service.  She determined 
that a delayed onset of nerve symptoms following an arm 
injury would be inconsistent with the natural progression of 
the disorder.   Again, as the VA examiner explained the 
reasons for her conclusions based on an accurate 
characterization of the evidence including the Veteran's 
statements, her opinion is entitled to substantial probative 
weight and the examination was therefore adequate.  See 
Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. 
at 124.  In weighing the May 2013 VA examiner's opinion 
against that of the Veteran and his family and friends, the 
Board finds that the probative value of the specific and 
reasoned statement of the trained medical professional 
outweighs that of the general lay assertions, even assuming 
the Veteran's competence to opine on the medical question of 
the etiology of his left hand disorder.

For these reasons, the Board finds the preponderance of the 
evidence is against the claim for service connection.

The Board further notes that, chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
However, there is no credible proof of neurologic 
dysfunction until more than one year after service.

To the extent the Veteran argues a continuity of 
symptomatology between the present condition and in-service 
injury or disease, the United States Court of Appeals for 
the Federal Circuit recently clarified that the continuity 
of symptomatology language in § 3.303(b) "restricts itself 
to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker 
v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).   (holding, 
"nothing in § 3.303(b) suggests that the regulation would 
have any effect beyond affording an alternative route for 
proving service connection for chronic diseases.").  Here, 
there is evidence of an organic disease of the nervous 
system.  However, a neuropathy was not noted during service.  
Furthermore, characteristic manifestations of the disease 
process were not identified during service.  Accordingly, § 
3.303(b) is not applicable.    

The Board has also considered the fact that the Veteran 
served in the Southwest Asia Theater of operations during 
the Persian Gulf War.  However, the Veteran's left hand 
disorder has been linked to a known cause rather than any 
undiagnosed illness.  He has not otherwise contended that 
his Gulf service caused his left hand disorder, and the 
claims file is devoid of any evidence to support this, 
including the detailed opinion of the May 2013 VA examiner 
who extensively reviewed the claims file and opined that the 
left hand disorder is not related to an event of active 
military service.

In short, there is competent evidence that the Veteran has a 
left hand disorder; however, the more probative and credible 
evidence establishes that there is no relationship to 
service.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a left hand (left upper extremity) 
disorder is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


